Exhibit 10.2

 
MAKE GOOD ESCROW AGREEMENT
 
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of May 14, 2007, is entered into by and among Intra-Asia Entertainment
Corporation, a Nevada corporation (the "Company"), the Investors (as defined
below), Antaeus Capital, Inc. (“Antaeus”), and Karmen Investment Holdings Ltd
(“Karmen”). and Leguna Verde Investments Ltd. (“Leguna” together with Karmen,
each a “Make Good Pledgor” and collectively, the "Make Good Pledgors") and
Securities Transfer Corporation, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated May 14, 2007 (the "SPA"), evidencing their participation in the Company's
private offering (the "Offering") of securities. As an inducement to the
Investors to participate in the Offering and as set forth in the SPA, the Make
Good Pledgors agreed to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) into escrow for the benefit of the
Investors in the event the Company fails to satisfy certain financial
thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgors have agreed to establish an escrow on the terms and conditions set
forth in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Make Good Pledgors and the Company hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Make Good Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow. Within three Trading Days following the Closing, the
Make Good Pledgors shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing an aggregate of 29,166,667 shares of the Company’s
Common Stock (the "Escrow Shares"), along with bank signature stamped stock
powers executed in blank (or such other signed instrument of transfer acceptable
to the Company’s Transfer Agent). As used in this Make Good Agreement, “Transfer
Agent” means Interwest Stock Transfer, or such other entity hereafter retained
by the Company as its stock transfer agent as specified in a writing from the
Company to the Escrow Agent and Antaeus. The Company shall notify the Investors
in writing that the Escrow Shares have been placed into escrow as required by
this Make Good Agreement within two Trading Days following the deposit of such
Escrow Shares into escrow in accordance with the terms of this Make Good
Agreement. Each Make Good Pledgor hereby agrees that its obligation to transfer
shares of Common Stock to Investors pursuant to Section 4.11 of the SPA and this
Make Good Agreement shall continue to run to the benefit of any Investor who
shall have transferred or sold all or any portion of its Securities, and that
Investors shall have the right to retain, transfer or assign its rights to
receive all or any such Escrow Shares to other Persons in conjunction with
negotiated sales or transfers of any of its Securities. Each Make Good Pledgor
hereby irrevocably agrees that other than in accordance with Section 4.11 of the
SPA and this Make Good Agreement, such Make Good Pledgor will not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, loan, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, or announce the
offering of any of the Escrow Shares (including any securities convertible into,
or exchangeable for, or representing the rights to receive Escrow Shares). In
furtherance thereof, the Company will (x) place an irrevocable stop order on all
Escrow Shares covered by any registration statements, (y) notify the Transfer
Agent in writing of the stop order and the restrictions on such Escrow Shares
under this Make Good Agreement and direct the Transfer Agent not to process any
attempts by either Make Good Pledgor to resell or transfer any Escrow Shares
under such registration statements or otherwise in violation of Section 4.11 of
the SPA and this Make Good Agreement including under Rule 144.
 

--------------------------------------------------------------------------------


 
3. Representations of the Make Good Pledgors and the Company. Each Make Good
Pledgor and the Company hereby represent and warrant, severally and not jointly,
as to itself only, to the Investors as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Make Good Pledgors pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon any such
Make Good Pledgor, other than such breaches, defaults or liens which would not
have a material adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. Each Make Good Pledgor agrees that in the event that the after tax net income
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending December 31, 2007, as filed with the Commission (the “2007 Annual
Report”) is less than $4,000,000 (the “2007 Guaranteed ATNI”), the Make Good
Pledgors will transfer to the Investors on a pro-rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors hereunder) for no
consideration other than their part of their respective Investment Amount at
Closing, an aggregate of 14,583,333 shares of Common Stock (as equitably
adjusted for any stock splits, stock combinations, stock dividends or similar
transactions) (the “2007 Make Good Shares”).
 
2

--------------------------------------------------------------------------------


 
b. In the event that either (i) the earnings per share reported in the Annual
Report on Form 10-KSB of the Company for the fiscal year ending December 31,
2008, as filed with the Commission (the “2008 Annual Report”) is less than
$0.049 on a fully diluted basis (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2008
Guaranteed EPS”) or (ii) the after tax net income reported in the 2008 Annual
Report is less than $8,000,000 (the “2008 Guaranteed ATNI”), the Make Good
Pledgors will transfer to the Investors on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors hereunder) for no
consideration other than their part of their respective Investment Amount at
Closing, an aggregate of 14,583,333 shares of Common Stock (as equitably
adjusted for any stock splits, stock combinations, stock dividends or similar
transactions) (the “2008 Make Good Shares”).
 
c. In the event that the after tax net income reported in the 2007 Annual Report
is equal to or greater than the 2007 Guaranteed ATNI, no transfer of the 2007
Make Good Shares shall be required to be made by the Make Good Pledgors to the
Investors and such 2007 Make Good Shares shall be returned to the Make Good
Pledgors in accordance with this Make Good Agreement.
 
d. In the event that both (i) the earnings per share reported in the 2008 Annual
Report is equal to or greater than the 2008 Guaranteed EPS and (ii) the after
tax net income reported in the 2008 Annual Report is equal to or greater than
the 2008 Guaranteed ATNI, no transfer of the 2008 Make Good Shares shall be
required to be made by the Make Good Pledgors to the Investors and such 2008
Make Good Shares shall be returned to the Make Good Pledgors in accordance with
this Make Good Agreement.
 
e. Any such transfer of the 2007 Make Good Shares or the 2008 Make Good Shares
shall be made to the Investors or the Make Good Pledgors, as applicable, within
10 Business Days after the date which the 2007 Annual Report or 2008 Annual
Report, as applicable, is filed with the Commission and otherwise in accordance
with this Make Good Agreement.
 
f. If the events described in Section 4(a) hereof occur, Antaeus will provide
prompt written instruction to the Escrow Agent with regard to the distribution
of the 2007 Make Good Shares in an amount to each Investor as set forth on
Exhibit A attached hereto (determined as set forth above). If the events
described in Section 4(b) occur, Antaeus will provide prompt written instruction
to the Escrow Agent with regard to the distribution of the 2008 Make Good Shares
in an amount to each Investor as set forth on Exhibit A attached hereto
(determined as set forth above). The Escrow Agent need only rely on the letter
of instruction from Antaeus in this regard and notwithstanding anything to the
contrary contained herein will disregard any contrary instructions.
 
3

--------------------------------------------------------------------------------


 
g. If the events described in Section 4(c) occur, Antaeus will provide prompt
written instructions to the Escrow Agent for the release of the 2007 Make Good
Shares to the Make Good Pledgors in an amount to each Make Good Pledgor as set
forth on Exhibit A attached hereto. If the events described in Section 4(d)
occur, Antaeus will provide prompt written instructions to the Escrow Agent for
the release of the 2008 Make Good Shares to the Make Good Pledgors in an amount
to each Make Good Pledgor as set forth on Exhibit A attached hereto.
 
h. If Antaeus delivers a notice to the Escrow Agent that the Escrow Shares are
to be transferred to the Investors, then the Escrow Agent shall immediately
forward either the 2007 Make Good Shares or 2008 Make Good Shares, as the case
may be, to the Company’s Transfer Agent for reissuance to the Investors in an
amount to each Investor as set forth on Exhibit A attached hereto and otherwise
in accordance with this Make Good Agreement. The Company covenants and agrees
that upon any transfer of 2007 Make Good Shares or 2008 Make Good Shares to the
Investors in accordance with this Make Good Agreement, the Company shall
promptly instruct its Transfer Agent to reissue such 2007 Make Good Shares or
2008 Make Good Shares in the applicable Investor’s name and deliver the same as
directed by such Investor in an amount to each Investor as set forth on Exhibit
A attached hereto. If the Company does not promptly provide such instructions to
the Transfer Agent of the Company, then Antaeus is hereby authorized to give
such re-issuance instruction to the Transfer Agent of the Company. If a notice
from Antaeus indicates that the Escrow Shares are to be returned to the Make
Good Pledgors, then the Escrow Agent will promptly deliver either the 2007 Make
Good Shares or 2008 Make Good Shares, as the case may be, to the Make Good
Pledgors in an amount to each Make Good Pledgor as set forth on Exhibit A
attached hereto and otherwise in accordance with this Make Good Agreement.
 
i. Notwithstanding the foregoing, the parties agree that for purposes of
determining whether or not the 2007 Guaranteed ATNI, the 2008 Guaranteed EPS or
the 2008 Guaranteed ATNI have been achieved, (i) the release of the 2007 Make
Good Shares or the 2008 Make Good Shares to the Make Good Pledgors or any other
Person designated by either of the Make Good Pledgors shall not be deemed to be
an expense, charge, or other deduction from revenues even though GAAP may
require contrary treatment, (ii) any registration liquidated damages (other than
liquidated damages which may be owing by the Company due to the Company’s
failure to file a Registration Statement by the applicable Filing Date (as
defined in the Registration Rights Agreement)) accrued or paid by the Company
for any registration rights will be excluded from the calculation of after-tax
net income and earnings per share amounts, as applicable, and (iii) any increase
in taxes payable by the Company or any Subsidiary as a result of recently
adopted PRC tax laws or any related implementing regulations promulgated for the
purpose of making more equal the tax treatment of foreign invested entities
(including sino-foreign joint ventures) and domestic entities shall not be
included as an expense.
 
4

--------------------------------------------------------------------------------


 
j. The Company and each Make Good Pledgor covenant and agree, to provide the
Escrow Agent with certified tax identification numbers by furnishing appropriate
forms W-9 or W-8 and such other forms and documents that the Escrow Agent may
request, including appropriate W-9 or W-8 forms for each Investor. The Company
and each Make Good Pledgor understand that if such tax reporting documentation
is not provided and certified to the Escrow Agent, the Escrow Agent may be
required by the Internal Revenue Code of 1986, as amended, and the Regulations
promulgated thereunder, to withhold a portion of any interest or other income
earned on the investment of the Escrow Shares.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) each Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the relevant portion of the Escrow
Shares from such Make Good Pledgor to the Investors, to the extent not done so
in accordance with Section 2, and (ii) following its receipt of the documents
referenced in Section 6(i), the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent promptly reissues
such Escrow Shares in the applicable Investor’s name and delivers the same as
directed by such Investor. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the SPA and in accordance with this Make
Good Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the
applicable Make Good Pledgor. Should the Escrow Agent receive dividends or
voting materials, such items shall not be held by the Escrow Agent, but shall be
passed immediately on to the applicable Make Good Pledgor and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the applicable Make Good Pledgor. In the event that the Escrow Agent
receives a communication requiring the conversion of the Escrow Shares to cash
or the exchange of the Escrow Shares for that of an acquiring company, the
Escrow Agent shall solicit and follow the written instructions of the applicable
Make Good Pledgor; provided, that the cash or exchanged shares are instructed to
be redeposited into the Escrow Account. The Make Good Pledgors shall be
responsible for all taxes resulting from any such conversion or exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Antaeus shall have the right to consult and
hire counsel and/or to institute an appropriate interpleader action to determine
the rights of the parties. Escrow Agent and/or Antaeus are also each hereby
authorized to institute an appropriate interpleader action upon receipt of a
written letter of direction executed by the parties so directing either Escrow
Agent or Antaeus. If Escrow Agent or Antaeus is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent and Antaeus shall be
relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Make Good Agreement with respect to the Escrow Shares and
any other obligations hereunder.
 
5

--------------------------------------------------------------------------------


 
8. Exculpation and Indemnification of Escrow Agent and Antaeus.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Antaeus’ sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Antaeus will provide such
written instructions upon review of the relevant earnings per share and/or
after-tax net income amount reported in such periodic financial reports as
specified in Section 4 hereof. Antaeus is not charged with any obligation to
conduct any investigation into the financial reports or make any other
investigation related thereto. In the event of any actual or alleged mistake or
fraud of the Company, its auditors or any other person (other than Antaeus) in
connection with such financial reports of the Company, Antaeus shall have no
obligation or liability to any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
6

--------------------------------------------------------------------------------


 
c. The Company and each Make Good Pledgor hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Antaeus and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Antaeus in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Make Good Agreement or the services of Escrow Agent or Antaeus hereunder;
except, that if Escrow Agent or Antaeus is guilty of willful misconduct or gross
negligence under this Make Good Agreement, then Escrow Agent or Antaeus, as the
case may be, will bear all losses, damages and expenses arising as a result of
its own willful misconduct or gross negligence. Promptly after the receipt by
Escrow Agent or Antaeus of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent or Antaeus, as the case may be, will notify the other parties
hereto in writing. For the purposes hereof, the terms "expense" and "loss" will
include all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
7

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
8

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 
COMPANY:
INTRA-ASIA ENTERTAINMENT CORPORATION
By:_______________________________
Name:
Title:
 
Address:
No. 113 Zhichunlu, Haidian District
Beijing, China 100086
Facsimile: 86-10-62637657
Attn.: Chairman
   
MAKE GOOD PLEDGORS:
KARMEN INVESTMENT HOLDINGS LTD.
By:_______________________________
Name:
Title:
 
Address:
c/o Intra-Asia Entertainment Corporation
No. 113 Zhichunlu, Haidian District
Beijing, China 100086
Facsimile: 86-10-62637657
Attn.: Chairman
     
LEGUNA VERDE INVESTMENTS LTD.
By:_______________________________
Name:
Title:
 
Address:
c/o Intra-Asia Entertainment Corporation
No. 113 Zhichunlu, Haidian District
Beijing, China 100086
Facsimile: 86-10-62637657
Attn.: Chairman

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]

10

--------------------------------------------------------------------------------





ESCROW AGENT:
SECURITIES TRANSFER CORPORATION
 
By:______________________________________
Name:
Title:
 
Address:
2591 Dallas Parkway, Suite 102
Frisco, TX 75034
   
ANTAEUS:
ANTAEUS CAPITAL, INC.
 
By:______________________________________
Name:
Title:
 
Address:
9952 S. Santa Monica Blvd., Suite 210
Beverly Hills, CA 90212
Fax: 310-943-2371
Attention: Cesar Moya, President
   
INVESTORS:
NAME OF INVESTOR:
 
_________________________________________
 
By:      
Name:
Title:
Address:__________________________________
_________________________________________
_________________________________________
_________________________________________
 
 
 



11

--------------------------------------------------------------------------------



